Opinion by
Dallinger, J.
A sample of the knives showed that in form and shape they resemble what is commonly known as a cleaver such as those eo nomine provided for in paragraph 355. From the testimony presented it was found that the articles are not specially designed for other than household, kitchen, or butchers’ use, and that the blades measure 4 inches or more in length, exclusive of the wooden handles. In accordance therewith they were held properly classified at 8 cents each and 35 percent ad valorem under paragraph 355 and T. D. 49753.